929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John A. CALDWELL, Jr., Petitioner-Appellant,v.Dewey SOWDERS, Warden, Northpoint Training Center;  AttorneyGeneral of Kentucky, Respondents-Appellees.
No. 91-5256.
United States Court of Appeals, Sixth Circuit.
April 1, 1991.

E.D.Ky., 90-00053, Bertelsman, J.
E.D.Ky.
APPEAL DISMISSED.
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the magistrate judge filed a report and recommendation on February 7, 1991.  Appellant appealed from that report and recommendation on February 19, 1991.


3
An order of a magistrate judge is not appealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548, 548-59 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate judge was not given plenary jurisdiction in this case.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.